Exhibit 10.2

 



modification AGREEMENT

 

This MODIFICATION AGREEMENT (this "Agreement") is entered into as of September
5, 2014, between POINT.360, a California corporation, with an address of 2701
Media Center Drive, Los Angeles, California 90065 (the "Borrower") and Bank of
the West, a California banking corporation with an address of 2527 Camino Ramon,
San Ramon, California 94582 (the "Lender").

 

WHEREAS, the Lender has made a loan to the Borrower (the "Loan");

 

WHEREAS, the Loan is evidenced by that certain Loan and Security Agreement,
dated August 13, 2012 (as previously amended, modified or supplemented, the
"Loan Agreement");

 

WHEREAS, pursuant to the Loan and Loan Agreement, Borrower granted the Lender a
first priority security interest in and lien on the personal property described
therein (the "Personalty");

 

WHEREAS, the Loan Agreement and all other documents and instruments executed in
connection with or relating to the Loan are referred to herein, collectively, as
the "Loan Documents"; and all collateral granted to the Lender to secure the
Loan is referred to herein, collectively, as the "Collateral";

 

WHEREAS, the Borrower has requested and the Lender has agreed to amend certain
of the covenants applicable to the Loan;

 

WHEREAS, the Borrower and the Lender have agreed to modify the Loan and the Loan
Documents in accordance with the terms of this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lender and the Borrower mutually agree as
follows:

 

1.    Modification Agreement

 

1.1          Recitals and Representations Accurate. The above recitals are
hereby made a part of this Agreement and the Borrower acknowledges and agrees
that each of the recitals is true and correct.

 

1.2          Ratification. All of the terms, covenants, provisions,
representations, warranties, and conditions of the Loan Documents, as amended or
modified hereby, are ratified, acknowledged, confirmed, and continued in full
force and effect as if fully restated herein.

 

1.3          Amendment to Covenants. Notwithstanding anything to the contrary
contained in the Loan Documents, the Borrower will not at any time or during any
fiscal period (as applicable) fail to be in compliance with any of the financial
covenants set forth in Schedule 1.5 attached hereto (the "Amended Covenants").

 

1.4          Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that:

 

(a)The person executing this Agreement is duly authorized to do so and to bind
the Borrower to the terms hereof;

 

(b)Each of the Loan Documents is a valid and legal binding obligation of the
Borrower, enforceable in accordance with its terms, and is not subject to any
defenses, counterclaims, or offsets of any kind;

 

(c)All financial statements delivered to the Lender were true, accurate and
complete, in all material respects, as of the date of delivery to the Lender;

 

(d)Since the date of the Loan Documents there has been no material adverse
change in the condition, financial or otherwise, of the Borrower, except as
disclosed to the Lender in writing;

 

(e)There exists no action, suit, proceeding or investigation, at law or in
equity, before any court, board, administrative body or other entity, pending or
threatened, affecting the Borrower or its property, wherein an unfavorable
decision, ruling or finding would materially adversely affect the business
operations, property or financial condition of the Borrower; and

 

 

 



(f)There exists no event of default, or other circumstance that with the passage
of time or giving of notice or both will become an event of default, under any
of the Loan Documents.

 

1.5          Interest, Fees, Costs and Expenses. The Borrower shall,
simultaneously with the execution of this Agreement, pay to the Lender all
accrued interest owing on the Loan as of the date of this Agreement together
with all fees, costs and expenses due and owing to the Lender by the Borrower
under the Loan Documents.

 

1.6          Fees. The Borrower agrees to pay the Lender a covenant waiver fee
in the amount of $500.00 at the time of the execution and delivery of this
agreement.

 

2.    Miscellaneous

 

2.1          Release of the Lender. The Borrower hereby confirms that as of the
date hereof it has no claim, set-off, counterclaim, defense, or other cause of
action against the Lender including, but not limited to, a defense of usury, any
claim or cause of action at common law, in equity, statutory or otherwise, in
contract or in tort, for fraud, malfeasance, misrepresentation, financial loss,
usury, deceptive trade practice, or any other loss, damage or liability of any
kind, including, without limitation, any claim to exemplary or punitive damages
arising out of any transaction between the Borrower and the Lender. To the
extent that any such set-off, counterclaim, defense, or other cause of action
may exist or might hereafter arise based on facts known or unknown that exist as
of this date, such set-off, counterclaim, defense and other cause of action is
hereby expressly and knowingly waived and released by the Borrower. The Borrower
acknowledges that this release is part of the consideration to the Lender for
the financial and other accommodations granted by the Lender in this Agreement.

 

2.2          Costs and Expenses. The Borrower shall pay to the Lender on demand
any and all costs and expenses (including, without limitation, reasonable
attorneys' fees and disbursements, court costs, litigation and other expenses)
incurred or paid by the Lender in establishing, maintaining, protecting or
enforcing any of the Lender's rights or any of the obligations owing by the
Borrower to the Lender, including, without limitation, any and all such costs
and expenses incurred or paid by the Lender in defending the Lender's security
interest in, title or right to, the Collateral or in collecting or attempting to
collect or enforcing or attempting to enforce payment of the Loan.

 

2.3          Indemnification. The Borrower shall indemnify, defend and hold the
Lender and its directors, officers, employees, agents and attorneys (each an
"Indemnitee") harmless against any claim brought or threatened against any
Indemnitee by the Borrower or any guarantor or endorser of the obligations of
the Borrower to the Lender, or any other person (as well as from attorneys' fees
and expenses in connection therewith) on account of the Lender's relationship
with the Borrower, or any guarantor or endorser of the obligations of the
Borrower to the Lender (each of which may be defended, compromised, settled or
pursued by the Lender with counsel of the Lender's election, but at the expense
of the Borrower), except for any claim arising out of the gross negligence or
willful misconduct of the Lender. The within indemnification shall survive
payment of the obligations of the Borrower to the Lender, and/or any
termination, release or discharge executed by the Lender in favor of the
Borrower.

 

2.4          Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

 

2.5          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement.

 

2.6          Complete Agreement. This Agreement and the other Loan Documents
constitute the entire agreement and understanding between and among the parties
hereto relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings among the parties hereto
with respect to such subject matter.

 

2

 



2.7          Binding Effect of Agreement. This Agreement shall be binding upon
and inure to the benefit of the respective heirs, executors, administrators,
legal representatives, successors and assigns of the parties hereto, and shall
remain in full force and effect (and the Lender shall be entitled to rely
thereon) until released in writing by the Lender. The Lender may transfer and
assign this Agreement and deliver the Collateral to the assignee, who shall
thereupon have all of the rights of the Lender; and the Lender shall then be
relieved and discharged of any responsibility or liability with respect to this
Agreement and the Collateral. Except as expressly provided herein or in the
other Loan Documents, nothing, expressed or implied, is intended to confer upon
any party, other than the parties hereto, any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

 

2.8          Further Assurances. The Borrower will from time to time execute and
deliver to the Lender such documents, and take or cause to be taken, all such
other further action, as the Lender may request in order to effect and confirm
or vest more securely in the Lender all rights contemplated by this Agreement
(including, without limitation, to correct clerical errors) or to vest more
fully in or assure to the Lender the security interest in the Collateral or to
comply with applicable statute or law and to facilitate the collection of the
Collateral (including, without limitation, the execution of stock transfer
orders and stock powers, endorsement of promissory notes and instruments and
notifications to obligors on the Collateral). To the extent permitted by
applicable law, the Borrower authorizes the Lender to file financing statements,
continuation statements or amendments without the Borrower's signature appearing
thereon, and any such financing statements, continuation statements or
amendments may be signed by the Lender on behalf of the Borrower, if necessary,
and may be filed at any time in any jurisdiction. The Lender may at any time and
from time to time file financing statements, continuation statements and
amendments thereto which contain any information required by the Uniform
Commercial Code of California as amended from time to time (the "Code") for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether the Borrower is an organization, the
type of organization and any organization identification number issued to the
Borrower. The Borrower agrees to furnish any such information to the Lender
promptly upon request. In addition, the Borrower shall at any time and from time
to time take such steps as the Lender may reasonably request for the Lender (i)
to obtain an acknowledgment, in form and substance satisfactory to the Lender,
of any bailee having possession of any of the Collateral that the bailee holds
such Collateral for the Lender, (ii) to obtain "control" (as defined in the
Code) of any Collateral comprised of deposit accounts, electronic chattel paper,
letter of credit rights or investment property, with any agreements establishing
control to be in form and substance satisfactory to Lender, and (iii) otherwise
to insure the continued perfection and priority of the Lender's security
interest in any of the Collateral and the preservation of its rights therein.
The Borrower hereby constitutes the Lender its attorney-in-fact to execute, if
necessary, and file all filings required or so requested for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; and
such power, being coupled with an interest, shall be irrevocable until this
Agreement terminates in accordance with its terms, all obligations of the
Borrower to the Lender are irrevocably paid in full and the Collateral is
released.

 

2.9          Amendments and Waivers. This Agreement may be amended and the
Borrower may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, if the Borrower shall obtain the Lender's
prior written consent to each such amendment, action or omission to act. No
delay or omission on the part of the Lender in exercising any right hereunder
shall operate as a waiver of such right or any other right and waiver on any one
or more occasions shall not be construed as a bar to or waiver of any right or
remedy of the Lender on any future occasion.

 

2.10        Terms of Agreement. This Agreement shall continue in force and
effect so long as any obligation of the Borrower to Lender shall be outstanding
and is supplementary to each and every other agreement between the Borrower and
Lender and shall not be so construed as to limit or otherwise derogate from any
of the rights or remedies of Lender or any of the liabilities, obligations or
undertakings of the Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between the Borrower and the Lender be
construed to limit or otherwise derogate from any of the rights or remedies of
Lender or any of the liabilities, obligations or undertakings of the Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.

 

2.11        Notices. Any notices under or pursuant to this Agreement shall be
deemed duly received and effective if delivered in hand to any officer or agent
of the Borrower or Lender, or if mailed by registered or certified mail, return
receipt requested, addressed to the Borrower or Lender at the address set forth
in the Loan Agreement or as any party may from time to time designate by written
notice to the other party.

 

3

 



2.12        California Law. This Agreement shall be governed by federal law
applicable to the Lender and, to the extent not preempted by federal law, the
laws of the State of California without giving effect to the conflicts of laws
principles thereof.

 

2.13        Reproductions. This Agreement and all documents which have been or
may be hereinafter furnished by Borrower to the Lender may be reproduced by the
Lender by any photographic, photostatic, microfilm, xerographic or similar
process, and any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business).

 

2.14        Venue. Borrower irrevocably submits to the nonexclusive jurisdiction
of any Federal or state court sitting in California, over any suit, action or
proceeding arising out of or relating to this Agreement. Borrower irrevocably
waives to the fullest extent it may effectively do so under applicable law, any
objection it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that the same
has been brought in an inconvenient forum. Borrower irrevocably appoints the
Secretary of State of the State of California as its authorized agent to accept
and acknowledge on its behalf any and all process which may be served in any
such suit, action or proceeding, consents to such process being served (i) by
mailing a copy thereof by registered or certified mail, postage prepaid, return
receipt requested, to Borrower’s address shown above or as notified to the
Lender and (ii) by serving the same upon such agent, and agrees that such
service shall in every respect be deemed effective service upon Borrower.

 

2.15        Waiver Of Jury Trial. THE BORROWER AND LENDER ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, AND THAT IT MAY BE WAIVED
UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW EACH PARTY, AFTER
CONSULTING (OR HAVING THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE,
WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION RELATED TO THIS
NOTE OR ANY OTHER DOCUMENT, INSTRUMENT OR TRANSACTION BETWEEN THE PARTIES.

 

2.16        Judicial Reference Provision. In the event the above Jury Trial
Waiver is unenforceable, the parties elect to proceed under this Judicial
Reference Provision. With the exception of the items specified below, any
controversy, dispute or claim between the parties relating to this Note or any
other document, instrument or transaction between the parties (each, a "Claim"),
will be resolved by a reference proceeding in California pursuant to Sections
638 et seq. of the California Code of Civil Procedure, or their successor
sections, which shall constitute the exclusive remedy for the resolution of any
Claim, including whether the Claim is subject to reference. Venue for the
reference will be the Superior Court in the County where real property involved
in the action, if any, is located, or in a County where venue is otherwise
appropriate under law (the "Court"). The following matters shall not be subject
to reference: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including without
limitation set-off), (iii) appointment of a receiver, and (iv) temporary,
provisional or ancillary remedies (including without limitation writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). The exercise of, or opposition to, any of the above does not waive
the right to a reference hereunder.

 

The referee shall be selected by agreement of the parties. If the parties do not
agree, upon request of any party a referee shall be selected by the Presiding
Judge of the Court. The referee shall determine all issues in accordance with
existing case law and statutory law of the State of California, including
without limitation the rules of evidence applicable to proceedings at law. The
referee is empowered to enter equitable and legal relief, and rule on any motion
which would be authorized in a court proceeding, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision, and pursuant to CCP §644 the referee's decision shall be entered by
the Court as a judgment or order in the same manner as if tried by the Court.
The final judgment or order from any decision or order entered by the referee
shall be fully appealable as provided by law. The parties reserve the right to
findings of fact, conclusions of law, a written statement of decision, and the
right to move for a new trial or a different judgment, which new trial if
granted, will be a reference hereunder. AFTER CONSULTING (OR HAVING THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, EACH PARTY AGREES THAT ALL
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT A JURY.

 

4

 



Executed as of the date written above.

 

 

Borrower:



 

 

POINT.360

 

 



  By: ____________________________        Alan R. Steel, Chief Financial Officer

 

 

 

 

Accepted: Bank of the West

 

 

 

By: ________________________________

 

Name: Scott Nicholson

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

BOTW Modification-Extension Agreement(4)

 



5

 

 

SCHEDULE 1.5

 

AMENDED COVENANTS

 

  

1.Modification of Effective Tangible Net Worth. Section 4.15 (b) of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

4.15 (b) Effective Tangible Net Worth. Borrower shall maintain a minimum
Effective Tangible Net Worth of at least $6,250,000.00 for period ending
September 30, 2014; $6,750,000.00 for period ending December 31, 2014; and
$7,000,000.00 for period ending March 31, 2015 and at the end of each fiscal
quarter thereafter.



 

2.Modification of Fix Charge Coverage (EBITDA). Section 4.15 (c) of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

4.15 (c) Fix Charge Coverage (EBITDA). Borrower shall maintain a Fixed Charge
Coverage (EBITDA) of not less than 0.70 to 1 for period ending September 30,
2014; and 1.25 to 1 for period ending December 31, 2014 and at the end of each
fiscal quarter thereafter.

   

3.Modification of EBITDA. Section 4.15 (d) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

4.15 (d) EBITDA. Borrower shall maintain a minimum EBITDA of at least
$250,000.00 for period ending September 30, 2014; and $750,000.00 for period
ending December 31, 2014 and at the end of each fiscal quarter thereafter.



 

4.Modification of Trailing Twelve (12) month Fixed Charge Coverage. Section 4.15
(e) of the Loan Agreement is hereby deleted in its entirety and replaced with
the following:

 

4.15 (e) Trailing Twelve (12) month Fixed Charge Coverage. Borrower shall
maintain a minimum of Trailing Twelve (12) month Fixed Charge Coverage of not
less than 0.25 to 1 for period ending September 30, 2014; 0.75 to 1 for period
ending December 31, 2014; and 1.25 to 1 for period ending March 31, 2015 and at
the end of each fiscal quarter thereafter.

 



6

 

 

 

 

 

 

